Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.          Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               As to claim 1, the limitations “the lenslet array pair”, in line 10, and “the lenslet array pair”, in line 14, and “the beamlet”, in line 18, lack antecedent basis. Also, the word “transistor” in line 19, should change to ---transmitter---.   
               Furthermore, it is not clear about “… arrays of transmitters configured to transmit beamlets 5perpendicular to the tiles; …”   It is not clear about the array of transmitters that transmit beamlets perpendicular to the tiles.   In figures 1B, 1C, 1E, 3B, 3C, 6A, 6B, the beams of light (for example, light beams 910, 918, or 152, 150) are not perpendicular to the tiles.   
               Also it is not clear about the lenslet array pair that are constructed and arranged to collimate beams from transmitters such that the location of a transmitter within its tile direction of its resulting collimated beam.   It is not clear how the location of a transmitter within its tile can determine the direction of the collimated beam.
              Also it is not clear about the lenslet array pair that is constructed 15and arranged to focus collimated beams to receivers such that the direction of a collimated beam determines the receiver it is focused on.   It is not clear how the direction of the collimated beam can determine the receiver that the light is focused on.

             As to claim 3, the limitations “the beamlet”, in line 1, lacks antecedent basis.   

             As to claim 5, the limitations “the originating transmitters”, in line 1, and “the originating lenslet array pair”, in line 3, lack antecedent basis.  
 
             As to claim 12, the limitations “the terminating chip”, in line 1, lacks antecedent basis.   

             As to claim 13, the limitations “The method of”, in line 1, and “each segment”, in lines 6-7, and “the segments” in line 8, and “the itel”, in line 8, and “the same displacement”, in lines 8-9, and “the shifted itel”, in line 10, lack antecedent basis.   
            Furthermore, it is not clear about   “… communicating the block of data to a dispersed array of receivers such that each segment is received by a different receiver tile; shifting the segments on the receiver tiles (collectively the itel) by the same displacement; retransmitted the shifted itel, and …”.   It is not clear about the “array of receivers” and “dispersed array of receivers”, recited respectively in lines 5 and 6 of the claim.  Which receivers are the “dispersed array of receivers”.  
             Also, it is not clear about “each segment” and “shifting the segments” and “the itel”.  What does it mean by segment(s) that is received by a different receiver tile and further shifted on the receiver tiles.
            Furthermore, it is not clear about the displacement and retransmission of a shifted itel.  What does it mean by displacement and retransmission of a shifted itel?

             As to claim 14, the limitations “each lens”, in line 17, lacks antecedent basis. 
             Furthermore, it is not clear about “… arrays of intermediate transceivers configured to receive and transmit beams 5perpendicular to the tiles; …”  It is not clear about the array of transceivers that receive and transmit beams perpendicular to the tiles.   In figures 1B, 1C, 1E, 3B, 3C, 6A, 6B, the beams of light (for example, light beams 910, 918, or 152, 150) transmitted or received are not perpendicular to the tiles.   
             Also, it is not clear about “… an optical element configured to combine with each lens within the lenslet array to form Fourier transform optics; and …”.   Which optical element combines with each lens within the lenslet array, to form a Fourier transform optics.

Claim Rejections - 35 USC § 103
4.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.         Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philippe J. Marchand et al. (“Optically Augmented 3-D Computer: Technology and Architecture”, pages 133-139, 1994 IEEE) in view of Glebov et al. (US Patent Application Publication No: 2006/0008199 A1).
             Regarding claim 13, as it is understood in view of the above 112 problem, Philippe J. Marchand et al. teach a method of transferring a block of data (see abstract and fig. 5), comprising the steps of:
                constructing an array of transmitter tiles (the transmitter tiles, or the transmitters on wafer stacks, shown in fig. 5), each tile forming an array of transmitters (see abstract, “light transmitters” and “Transmitter/Receiver Pair” in fig. 5);
                constructing an array of receiver tiles (the receiver tiles, or the receivers on wafer stacks, in fig. 5), each tile forming an array of receivers (abstract, “light receivers” and “Transmitter/Receiver Pair” in fig. 5);
                communicating the block of data to a dispersed array of receivers such that block of data can be received by a different receiver tile (see page 136, section 3.1. and the “Receivers” in fig. 5); 
               receiving (the Transmitter/Receiver Pair in fig. 5) the transmitted data as a block of data on a receiver tile (see abstract and section 3.1 and fig. 5).
               Philippe J. Marchand et al. differes from the claimed invention in that Philippe J. Marchand et al. do not specifically disclose the array of transmitter tiles and the array of .

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              HASHIZUME (US Patent Application Publication No: 2016/0091782 A1 ) is cited to show an optical communication system (see abstract and fig. 2) that is comprised of array of transmitters (11a, 11b, 11c, 11d, fig. 2), array of lenses (12a-12d, fig. 2), lenses pair (16, 17, fig. 2), and a light receiving system (24, fig. 2).  
            STEPHEN (US Patent Application Publication No: 2019/0067894 A1 ) is cited to show an optical communication system (see abstract and fig. 3) that is comprised of a light source (304, fig. 3), array of lenses (302a, fig. 3), array of lens pairs (302b, 302c, fig. 3), and light beam coupler (308, fig. 3) to output the light beams (see paragraph 0046, 0047). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636